 

EXHIBIT 10.1

LEASE AGREEMENT

 

 

LANDLORD:

 

UNIVERSITY RESEARCH PARK, INCORPORATED

 

 

 

TENANT:

 

ARROWHEAD MADISON INC.

 

 

 

PROPERTY:

 

502 and 504 South Rosa Road Suite

Madison, Wisconsin 53719

 

 

 

DATE:

 

[see signature page of Lease]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1/7/16

 

 

 

 

--------------------------------------------------------------------------------

 

UNIVERSITY RESEARCH PARK

LEASE AGREEMENT

This Lease is made by and between University Research Park, Incorporated, a
Wisconsin non-stock corporation (hereinafter referred to as “Landlord”), and
Arrowhead Madison Inc. a Delaware corporation (hereinafter referred to as
“Tenant”), as of the date of execution by Landlord as set forth on the signature
page hereof.

W I T N E S S E T H :

IT IS HEREBY AGREED, by and between the parties hereto, in consideration of the
covenants and agreements set forth in this Lease, as follows:

1.   PREMISES AND TERM

1.1.Leased Premises. Landlord hereby leases to Tenant and Tenant hereby leases
from Landlord on the terms and provisions and subject to the conditions
hereinafter set forth in this Lease, the following described premises:

Approximately 52,858 rentable square feet of space in that certain building
identified as 502 South Rosa Road and 7,759 rentable square feet of space in
that certain building identified as 504 South Rosa Road, Madison, Dane County,
Wisconsin, (herein referred  to as the  “Leased Premises”). In  addition to the
Leased Premises, Tenant shall have the right to the non-exclusive use of all
Common Area (defined below) situated upon the property described in Exhibit A
attached hereto (the Property described in Exhibit A is referred to herein as
the “Landlord's Property”). The location of the Leased Premises on the
Landlord's Property is indicated on the map attached hereto as Exhibit B-1, and
the floor plan attached hereto as Exhibit B-2. The Leased Premises current
pro-rata share of total building area located on Landlord’s Property is 0.42.

1.2.Term of Lease. The term of this Lease (“the Term”) shall begin at midnight
on January 1, 2016 (the “Commencement Date”). The Term shall end at midnight on
September 30, 2026.

1.3.Option to Extend. Tenant is hereby granted two (2) options to extend the
term of this Lease for five (5) years each (the “Extended Term”). If Tenant
exercises its option, the resulting Extended Term shall begin upon the
expiration of the original Term, and all terms, covenants, and provisions of
this Lease shall apply to any Extended Term with the exception of this Section
1.3. If Tenant elects to exercise the option to extend, provided this Lease is
in full force and effect and Tenant has performed all of the terms, covenants
and provisions hereof on Tenant’s part to be performed, Tenant shall do so only
by giving Landlord notice in writing of its intention to exercise its option to
extend not later than six (6) months prior to the expiration of the original
Term. If, at any time during the Term of this Lease, Tenant vacates the Leased
Premises, Tenant automatically forfeit its options to extend the Term of this
Lease. The rent schedule for the Extended Term is located in Section 2.1.

2

 

--------------------------------------------------------------------------------

 

1.4.Condition of Leased Premises. Landlord shall deliver, and Tenant shall
accept the Leased Premises as depicted on Exhibit B-2 in AS-IS, WHERE-IS
condition except as set forth on Exhibit B-3 with regard to Landlord’s
representation of the building HVAC system. 

1.5.Security Deposit. Tenant shall pay to Landlord the sum of One Hundred Twelve
Thousand Six Hundred Forty Six and 59/100 Dollars ($112,646.59) as security for
the performance of the obligations hereof by Tenant, payable in the form of cash
or equivalent. Tenant shall pay to Landlord upon execution of this Lease
$76,544.09, and shall pay the remaining balance of $36,102.50 upon receipt of
the Security Deposit held by Landlord to secure Tenant’s obligations under that
certain Lease Agreement between the same parties for that certain building
located at 465 Science Drive, Madison, WI and executed April 11, 2008. This
security deposit shall be returned to Tenant within sixty (60) days following
the termination of this Lease, less any amount appropriately applied by
Landlord.

1.6.Condition of Improvements.  Following the Commencement Date, but before
October 1, 2016, Tenant shall undertake those certain improvements to the
Building listed on Exhibit B-2 (the “Tenant Improvements”). Tenant shall select
a contractor and an architect from a list of contractors mutually approved by
Landlord and Tenant. Notwithstanding anything else here, Ideal Builders, Vogel
Bros. Building Corp. are considered approved contractors, and BWBR and Epstein
Uhen are considered approved architects. Landlord shall not impose any charge
for profit, overhead or supervision in connection with the construction of the
Tenant Improvements. Landlord shall provide a one-time allowance (the “Primary
Tenant Allowance”) of Thirty Five and 00/100 Dollars ($35.00) per rentable
square foot for a total primary allowance of $2,121,595 to cover the cost of
constructing the Tenant Improvements. Landlord shall provide Tenant an
additional one-time allowance (the “Secondary Tenant Allowance”; collectively,
the Primary Tenant Allowance and the Secondary Tenant Allowance shall be
referenced herein as the “Tenant Allowance”) of up to Forty Five and 00/100
Dollars ($45.00) per rentable square foot for a total potential secondary
allowance of $2,727,765 to cover costs of constructing the Tenant Improvements
not covered by the Primary Tenant Allowance. The Secondary Tenant Allowance
shall be a loan by Landlord to Tenant. The balance of the Secondary Tenant
Allowance shall be amortized over the term of ten (10) years, shall accrue
interest at the rate of seven and one tenth of one percent (7.1%) and shall be
payable in 120 equal monthly payments of principal and interest. The entire
balance of the Secondary Tenant Allowance shall be due and payable upon the
termination of this Lease. At the time the Secondary Tenant Allowance is paid,
Tenant shall deliver to Landlord a promissory note in the form attached hereto
as Exhibit F (the “Note”) securing Tenant’s obligation to repay the Secondary
Improvement Allowance. A default under the Lease shall also constitute a default
under the Note, and a default under the Note shall also constitute a default
under the Lease.

All Tenant Improvements must be reviewed and approved by Landlord and completed
by Tenant in a first class manner, using skilled contractors and new,
high-quality materials. The Tenant Allowance may be used to cover architectural
fees and engineering costs incurred in connection with the Tenant Improvements
by Tenant. Tenant shall reimburse Landlord for reasonable expenses, not to
exceed $5,000.00, incurred related to any necessary third party review of
Tenant’s Tenant Improvement plans by a licensed building engineer or architect.
Upon completion of the Tenant Improvements, Tenant shall take possession of the
Leased Premises in its then “As Is, Where Is” condition.

3

 

--------------------------------------------------------------------------------

 

Tenant’s selection of any construction managers, project managers, architects,
space planners, general contractors, or sub-contractors to complete all or any
portion of the Tenant Improvements shall be subject to Landlord’s prior
approval, which approval shall not be unreasonably conditioned, delayed or
withheld beyond ten (10) business days of Tenant’s request. Tenant shall hold
and administer the contract or contracts for the Tenant Improvements. All plans
and specifications for the Tenant Improvements are subject to Landlord’s prior
approval, which approval shall not be unreasonably conditioned, delayed, or
withheld.

Landlord will choose a title company to hold and administer the allocation of
the Tenant Allowance to Tenant’s contractor for payment of the construction of
the Tenant Improvements. Tenant shall be responsible for any and all fees or
costs due to the title company for the services listed herein. Landlord will
direct the title company that the Tenant Allowance will be made available to
Tenant’s contractor in one or more installments as construction of the Tenant
Improvements progresses, provided that Tenant (a) is not in default beyond any
applicable notice and cure periods set forth in this Lease; (b) if any portion
of the Secondary Tenant Allowance is to be paid, has delivered to Landlord the
executed Note; and (c) has furnished to a copy of the Builder’s Risk insurance
policy required under Section 6.3 (c) herein to all interested parties. Tenant's
applications to the title company for progress payments shall include (i) a list
of all contractors, subcontractors and material suppliers performing work or
providing material for which payment is requested; (ii) an itemization of the
work performed and materials provided; (iii) the percentage of work performed or
materials provided in that category; (iv) copies of all supporting invoices from
all contractors, subcontractors and material suppliers requesting payment; (v) a
certification by Tenant and Tenant's contractor that the application is true and
correct and that the requested payments will be made in accordance with the
standards and requirements of the construction contract; and (vi) full or
partial lien waivers from any and all contractors, subcontractors, or material
suppliers that have performed work or furnished supplies under contract to date
in a form and substance reasonable acceptable to Landlord, Landlord’s lender,
and the title company. Following receipt of a complete application for
a  progress payment demonstrating entitlement to payment, the title company
shall cause any work performed under contract with Tenant’s contractor to be
inspected and independently confirm the veracity of said application. Provided
the application is truthful, the title company shall remit the requested portion
of the Tenant Allowance to Tenant’s contractor, who shall then issue payment to
the contractors, subcontractors and material suppliers. Tenant shall pay any and
all construction interest expense incurred by Landlord during the construction
of the Tenant Improvements. The construction interest rate is approximately
7.01%. If Tenant utilizes less than the full amount of the Secondary Tenant
Allowance to construct the Tenant Improvements, Tenant may elect to use the
remaining balance to pay the construction interest expense due to Landlord.

Upon Substantial Completion of the Tenant Improvements, Tenant shall submit to
Landlord an invoice detailing the actual, total costs of the Tenant Improvements
along with the following documents: (i) a copy of the final unqualified
certificate of occupancy or its functional equivalent for the Leased Premises;
(ii) a sworn affidavit from Tenant and Tenant’s general contractor reasonably
acceptable to Landlord, Landlord’s lender and Landlord’s title insurance company
stating the actual direct costs paid by Tenant for the construction of the
Tenant Improvements; and (iii) full, final mechanic’s lien waivers, in form and
substance

4

 

--------------------------------------------------------------------------------

 

reasonably acceptable to Landlord, Landlord’s lender, and the title insurance
company (if applicable), from Tenant’s general contractor, and any person
providing labor or materials for the Tenant Improvements at a cost in excess of
$5,000.00 (collectively, the “Invoice”); (iv) a copy of the certificate of
Substantial Completion and a Compliance Statement as furnished by Tenant’s
architect; (v) PDF and CAD copies of the final “as-built” drawings showing the
actual on-site changes to the original construction drawings as performed by
Tenant’s contractor and certified by Tenant’s architect; and (vi) PDF copies of
all shop drawings, cut sheets, warrantees, and other construction documents
necessary to create a comprehensive building owners’ manual.

The term “Substantial Completion” shall mean the date when: (i) all of the
Tenant Improvements shall have been substantially completed as certified by
Tenant’s architect except for the Punch List Items (as hereinafter defined); and
(ii) Tenant has obtained any governmental approval or certification of the
premises as fit for Tenant’s legal occupancy and use as defined within the
Lease. The term “Punch List Items” shall mean details of construction,
decoration, and mechanical adjustments that, in the aggregate, are minor in
character and do not materially interfere with Tenant’s use or enjoyment of the
Leased Premises. Punch list items shall be completed within sixty (60) days
after Substantial Completion. If, prior to the completion of the Punch List,
Tenant has secured a temporary certificate of occupancy, its functional
equivalent, or any other governmental approval or certification of the premises
as fit for Tenant’s legal occupancy, Tenant shall, with due diligence, complete
the remaining work required to obtain, and shall thereupon obtain, a permanent
certificate of occupancy for the Leased Premises, and shall furnish a copy of
the same to Landlord.

If the actual costs of the Tenant Improvements are less than the Tenant
Allowance, Landlord shall keep the difference between the Tenant Allowance and
the actual cost of the Tenant Improvements, and the Additional Space Rent set
forth in Section 2.1 shall be recalculated and proportionally adjusted to
account for the actual cost and incorporated into this Lease by amendment.

5

 

--------------------------------------------------------------------------------

 

2.   RENT

2.1.Base Rent. Tenant shall pay to Landlord at its office in Madison, Wisconsin,
or such other place as Landlord may designate in writing, and without any
deduction or offset whatsoever, as base rent, the following amounts in advance
on or before the first day of each calendar month during the Term indicated in
the rent table below:

 

Term

 

Initial Space

Rent per

Square Foot*

 

Additional

Space Rent per

Square Foot**

 

Monthly 465

Tenant

Improvement

Rent***

 

Total

Monthly Base

Rent Due

1/1/2016 – 9/30/2016

 

 $0.00

 

$0.00

 

$0.00        

 

         $0.00

10/1/2016 – 9/30/2017

 

$16.00

 

$6.30

 

$19,034.96        

 

$131,681.55

10/1/2017 – 9/30/2018

 

$16.40

 

$6.30

 

$19,034.96        

 

$133,702.12

10/1/2018 – 9/30/2019

 

$16.81

 

$6.30

 

$19,034.96****

 

$135,773.20

10/1/2019 – 9/30/2020

 

$17.23

 

$6.30

 

-

 

$118,859.83

10/1/2020 – 9/30/2021

 

$17.66

 

$6.30

 

-

 

$121,031.94

10/1/2021 – 9/30/2022

 

$18.10

 

$6.30

 

-

 

$123,254.56

10/1/2022 – 9/30/2023

 

$18.55

 

$6.30

 

-

 

$125,527.70

10/1/2023 – 9/30/2024

 

$19.01

 

$6.30

 

-

 

$127,851.35

10/1/2024 – 9/30/2025

 

$19.49

 

$6.30

 

-

 

$130,276.03

10/1/2025 – 9/30/2026

 

$19.98

 

$6.30

 

-

 

$132,751.23

Extended Term 1

 

 

 

 

 

 

 

 

10/1/2026 – 9/30/2027

 

$20.48

 

-

 

-

 

$103,453.01

10/1/2027 – 9/30/2028

 

$20.99

 

-

 

-

 

$106,029.23

10/1/2028 – 9/30/2029

 

$21.51

 

-

 

-

 

$108,655.97

10/1/2029 – 9/30/2030

 

$22.05

 

-

 

-

 

$111,383.74

10/1/2030 – 9/30/2031

Extended Term 2

 

$22.60

 

-

 

-

 

$114,162.02

10/1/2031 – 9/30/2032

 

$23.17

 

-

 

-

 

$117,041.32

10/1/2032 – 9/30/2033

 

$23.75

 

-

 

-

 

$119,971.15

10/1/2033 – 9/30/2034

 

$24.34

 

-

 

-

 

$122,951.48

10/1/2034 – 9/30/2035

 

$24.95

 

-

 

-

 

$126,032.85

10/1/2035 – 6/30/2036

 

$25.57

 

-

 

-

 

$129,164.72

 

*The monthly Initial Space Rent listed above reflects increases of two and one
half percent (2.5%) annually. The first such increase shall take place on
October 1, 2017.

**The monthly Additional Space Rent listed above reflects the full $45.00 per
rentable square foot Secondary Tenant Allowance amortized at approximately 7.1%
over the Lease term, which shall be payable in 120 equal monthly payments of
principal and interest.

***Monthly 465 Tenant Improvement Rent is equal to the outstanding balance of
the tenant improvement rent Tenant owes Landlord under that certain Lease
Agreement between Landlord and Tenant as successor-in-interest for the building

6

 

--------------------------------------------------------------------------------

 

located at 465 Science Drive, Madison, WI, and is hereby incorporated into this
Lease. Tenant may prepay the entire outstanding balance at any time discounted
by 3.8% per year to the date of the prepayment.

**** The Monthly 465 Tenant Improvement Rent payments of $19,034.96 shall end
following the February 2019 payment. Total Monthly Base Rent due beginning in
March 2019 shall be $116,738.24.

2.2.Additional Rent. During the Term, in addition to base rent, Tenant shall pay
as part of the consideration for this Lease and as additional rent, hereinafter
designated “additional rent,” all additional amounts hereinafter provided for
and the same shall be payable upon Landlord's demand except as otherwise
expressly provided, including, but not limited to Tenant’s Proportionate Share,
as defined in Section 5.6. of real estate taxes, Common Area charges, and
Tenant’s Proportionate Share of Landlord’s insurance and utilities.   Landlord
reserves the right to deviate from any estimates so that the amounts due as
additional rent for the Leased Premises are consistent with the amounts due as
additional rent as determined by the more detailed provisions pertaining thereto
within this Lease. Consistent with the forgoing, Tenant agrees to pay those
amounts, if any, in excess of any estimate by Landlord. Between the Commencement
Date and the sooner of either October 1, 2016 or Substantial Completion by
Tenant of the Tenant Improvements as evidenced in accord with Section 1.6,
Tenant shall only be responsible for utilities.

2.3.Past Due Rent. If Tenant shall fail to pay when due any base rent or
additional rent, and such amount shall not be paid within ten (10) days after
the date when due, such unpaid amounts shall bear interest from the due date
thereof to the date of payment at the rate of ten percent (10%) per annum or the
prime interest rate then charged by the U.S. Bank National Association or its
successors or assigns, whichever is greater.

2.4.Real Estate Taxes. Landlord shall pay all general taxes on Landlord's
Property, including all general real estate taxes, personal property taxes on
Landlord's personal property located at Landlord’s Property and installments for
special assessments arising during the Term of the Lease. Tenant agrees to
reimburse Landlord for Tenant's Proportionate Share of such taxes and
assessments

Tenant's obligation for each tax described in this section shall be further
prorated for the first year of this Lease between Landlord and Tenant as of the
Commencement Date of this Lease. Tenant’s obligation for each tax described in
this section shall be further prorated for the last year of the Term as of the
last day of the Term. Tenant shall have the right, at Tenant’s sole cost and
expense, to audit these costs with an auditor of Tenant’s choice.

Tenant shall, upon notice from Landlord, pay in escrow to Landlord one-twelfth
(1/12) its Proportionate Share of the estimated annual real estate taxes,
personal property taxes and installments for special assessments for Landlord's
Property on the first day of each month after such request, provided, however,
that if the sum of such installments shall be less than the total amount of
Tenant's Proportionate Share of such taxes, Tenant shall pay such deficiency at
least ten (10) days in advance of the due date of such taxes, taking into
account any installment payment arrangements offered by the taxing authority
without the imposition of any finance

7

 

--------------------------------------------------------------------------------

 

charge, penalty or other cost. Tenant's escrow payment shall be applied by
Landlord to the payment of the taxes on the Landlord's Property. At the
termination of this Lease, Tenant shall pay Landlord for Tenant's Proportionate
Share of taxes for that portion of the termination year this Lease is in effect.
Once Tenant’s Proportionate Share of taxes for that portion of the termination
year this Lease is in effect is known, Landlord shall send Tenant an invoice
indicating Tenant’s Proportionate Share of taxes. Tenant shall pay Landlord’s
invoice within thirty (30) days of receipt of Landlord’s invoice. Any payment by
Tenant in excess of its Proportionate Share of taxes for any tax year shall be
refunded to Tenant as soon as reasonably practicable.

For the purpose of this Section 2.4, Tenant’s Proportionate Share shall be
calculated by dividing the rentable square footage of the Leased Premises by the
rentable square footage of all buildings located from time to time on Landlord’s
Property.

3.   INSTALLATIONS, REPAIRS AND

MAINTENANCE OF LEASED PREMISES

3.1.Maintenance by Tenant. Tenant shall at all times keep the Leased Premises
and all partitions, doors, fixtures, equipment and appurtenances thereof
(including but not limited to electrical, lighting, HVAC, and plumbing
equipment, lines and fixtures servicing only the Leased Premises) (the
“Non-Structural Elements) in good order, condition and repair, reasonable wear
and tear excepted. If Tenant refuses or neglects to repair property as required
hereunder and to the reasonable satisfaction of Landlord as soon as reasonably
possible after written demand, Landlord may make such repairs without liability
to Tenant for any loss or damage that may accrue to Tenant’s property or to
Tenant’s business by reason thereof and upon completion thereof, Tenant shall
pay Landlord’s costs for making such repairs plus twenty percent (20%) for
overhead, upon presentation of bill therefor, as additional rent. When used in
this section, the term “repairs” shall include replacements and renewals when
necessary and all such repairs shall be equal in quality and class of original
work.

Notwithstanding anything above to the contrary, if during the Term, any HVAC or
elevator repair cannot be repaired other than at a cost which is in excess of
fifty percent (50%) of the cost of replacing such item(s), then such item(s)
shall be replaced by Tenant (subject to Landlord’s prior approval of the plans
and specifications and the cost of any such replacement), and Landlord shall
reimburse Tenant a pro rata share of the cost thereof based upon a fraction, the
numerator of which is the number of months of the useful life of such
replacement item beyond the expiration of the Term, and the denominator of which
is the total number of months of the useful life of such replacements. For the
purposes of this Section, generally accepted accounting principles (“GAAP”) will
be used to determine whether any repair or replacement hereunder is a capital
improvement.

3.2.Maintenance by Landlord. Landlord shall keep foundations, exterior walls,
roof and all other interior and exterior structural members of the Leased
Premises and all Common Areas including, shared use equipment and any
electrical, HVAC, and plumbing lines and equipment not exclusively servicing the
Leased Premises (all of which shall be considered as part of the Common Areas)
in good repair and shall have access to the Leased Premises for such purpose,
but Landlord shall not be required to make any such repairs which

8

 

--------------------------------------------------------------------------------

 

become necessary or desirable by reason of the negligence of Tenant, its agents,
servants, employees or customers. Landlord shall enter into service contracts on
all heating, ventilating and air conditioning units, including but not limited
to changing filters, checking belts and oiling of units. Prior to the
Commencement Date, Landlord, at Landlord’s sole cost and expense, shall (i)
cause a third-party contractor, who shall be mutually agreeable to both Landlord
and Tenant, to inspect the HVAC allocated to the Leased Premises, and (ii) shall
provide promptly the results of such inspection to Tenant. Tenant shall pay its
Proportionate Share of (i) the cost of such contracts and (ii) the capital
replacement cost of any Non-Structural Elements located in the Common Areas,
which capital replacement cost shall be amortized over the useful life of the
Non-Structural Element replaced as a Common Area charge pursuant to Section 5.5.
For the purposes of this Section, generally GAAP will be used to determine
whether any repair or replacement hereunder is a capital improvement. 

3.3.Exterior Signs. All exterior signs to be installed by Tenant shall be
approved in advance in writing by the Design Review Board appointed by the Board
of Regents of the University of Wisconsin System. All signs to be installed by
Landlord shall be approved in advance in writing by the Design Review Board.

Tenant shall remove all signs installed by Tenant at the termination of this
Lease. Such installations and removals shall be made in such a manner as to
avoid injury, defacement or any other damages to the buildings and improvements.
The cost of repairing any damage to the building caused by the installation,
removal, or maintenance of the sign shall be borne by the Tenant.

The cost of all signs, other than those furnished by Landlord, including the
installation, maintenance, and removal thereof, shall be the responsibility of
the Tenant. Notwithstanding the above, Tenant will be listed on the multi-tenant
directory sign at the street entrance to the property and will have exclusive
use of the directional sign at the entrance to the 502 building for their name
and logo.

3.4.Alterations, Changes and Installations by Tenant. Tenant shall not make or
cause to be made any alterations, additions or improvements to the Leased
Premises, or cause to be installed any fixtures, interior or exterior lighting,
plumbing equipment or mechanical equipment within the Leased Premises or any
Common Areas without the prior written consent of Landlord, not to be
unreasonably withheld, conditioned nor delayed.

3.5.Fixtures and Equipment. Subject to Section 3.4, Tenant may, at its  own
expense, furnish and install such business and trade fixtures in and on the
Leased Premises as may be necessary or desirable for Tenant's business. Upon
expiration of this Lease, Tenant may remove such business and trade fixtures
provided that Tenant shall promptly repair any damage caused by their removal.
Landlord and Tenant acknowledge that all business and trade fixtures currently
located within the Leased Premises are the property of the Landlord. Tenant may,
at its own expense, install equipment within the Leased Premises and such
equipment shall remain the property of Tenant and shall be removed by Tenant
upon the termination of this Lease.

9

 

--------------------------------------------------------------------------------

 

3.6.Liens and Obligations. Tenant agrees not to create or to permit others to
create any lien or obligations against Landlord or the Leased Premises in making
alterations, repairs or in installing materials, fixtures or equipment. If a
lien or obligation is claimed against Landlord or the Leased Premises, Tenant
shall either (a) provide Landlord with a bond in the amount of that claim, or
(b) cause that claim to be released. Tenant further agrees to hold Landlord
harmless from all claims and demands by any third party in any manner connected
with such alterations, repairs or installations or with Tenant’s occupancy for
such purpose. Tenant shall comply with all laws and all directions, rules and
regulations of all governmental regulatory bodies or officials having
jurisdiction over such alterations, repairs or installations, except that Tenant
shall not be required to comply with any laws, regulations or orders by
governmental authority necessitating structural alterations, changes, repairs or
additions, unless made necessary by the act or work performed by Tenant, in
which case Tenant shall so comply, at its own expense, after first procuring the
written consent of Landlord. 

4.   CONDUCT OF BUSINESS

4.1.Business Use. It is understood and agreed that the Leased Premises shall be
used and occupied by Tenant as a general office, laboratory, and related
ancillary uses thereto. Tenant shall not use the Leased Premises for any use not
identified as a permitted use by any zoning ordinance or other governmental
regulation relating to the Leased Premises or approved as a conditional use by
the governmental bodies having zoning authority. No use shall be permitted, or
acts done, which will cause a cancellation of any insurance policy covering the
Leased Premises. Tenant shall not sell, permit to be kept, used or sold in or
about the Leased Premises any article which may be prohibited by the standard
form of fire insurance policy. In the event Tenant's use of the Leased Premises
results in an increase in the cost of any insurance relating to the Landlord's
Property, Tenant shall pay such additional cost to Landlord upon demand. Tenant
shall comply with all applicable laws, ordinances, regulations, and/or deed and
plat restrictions affecting the use and occupancy of the Leased Premises. Tenant
shall not commit, or permit to be committed, any waste or nuisance on the Leased
Premises.

4.2.Utility Charges. Landlord shall furnish to the Leased Premises heat, gas,
sewer, electricity and other utilities. Tenant shall be solely responsible for
and promptly pay all charges for heat, water, gas, sewer, electricity or any
other utility used or consumed in the Leased Premises, including supplemental
heating. In the event utilities are not separately metered, Tenant shall pay
Tenant’s Proportionate Share of utility costs for the Leased Premises. For the
purpose of this Section 4.2., Tenant’s Proportionate Share shall be calculated
by dividing the rentable square footage of the Leased Premises by the rentable
square footage of the building in which the Leased Premises is located or
another appropriate allocation method which fairly allocates utility costs
between tenants in the building based on differing usage, e.g. laboratory versus
office use. In no event shall Landlord be liable for an interruption or failure
in the supply of any such utilities to the Leased Premises. Tenant shall have
the right, at Tenant’s sole cost and expense, to audit these costs with an
auditor of Tenant’s choice.

4.3.Taxes on Leasehold. Tenant shall be responsible for and shall pay before
delinquency all municipal, county, state, or other taxes assessed during the
Term of this Lease against any leasehold interest or personal property of any
kind, owned by or placed in, upon or about Leased Premises by Tenant.

10

 

--------------------------------------------------------------------------------

 

4.4.Assignment or Subletting. Tenant shall have the right to assign this Lease
to (a) any subsidiary, parent or affiliate of Tenant; (b) to the entity
resulting from any corporate reorganization to which Tenant is a party; (c) any
entity resulting from a merger; or (d) to an entity purchasing substantially all
of the assets of Tenant. In the event Tenant assigns this Lease pursuant to the
previous sentence, Tenant shall not be relieved from the covenant to pay rent or
any other covenant owed to Landlord under this Lease. Except as provided in (a),
(b), (c) and (d) preceding, Tenant agrees not to sell, assign, mortgage, pledge
or in any manner transfer this Lease or any estate or interest thereunder and
not to sublet the Leased Premises or any part or parts thereof without the prior
written consent of Landlord in each instance which consent shall not be
unreasonably withheld, conditioned or delayed. Of the total consideration paid
to Tenant for a sublease or assignment that exceeds the amount Tenant must pay
Landlord under this Lease (the “Excess Consideration”), fifty percent (50%)
shall be paid to Landlord. Where a part of the Premises is subleased or
assigned, there shall be a prorating of the Rent payable under this Lease and
the rent payable under the assignment or the sublease to determine whether
Excess Consideration is payable to Landlord.   Excess Consideration shall
exclude reasonable leasing commissions paid by Tenant, payments attributable to
the amortization of the cost of Tenant improvements made to the Premises at
Tenant’s cost for the assignee or subtenant, and other reasonable, actual cash
out-of-pocket costs paid by Tenant, such as attorneys’ fees directly related to
Tenant’s obtaining an assignee or sublease. Tenant shall pay this Excess
Consideration to Landlord at the end of each calendar year during which Tenant
collects any Excess Consideration. Each payment shall be sent with a detailed
statement showing the total consideration paid by the subtenant or assignee and
any exclusions from consideration permitted by this section. 

Consent by Landlord to one assignment of this Lease or to one licensing or
subletting of the Leased Premises shall not be a waiver of Landlord's rights
hereunder as to subsequent assignment or subletting, or act to release any
guaranty of this Lease, Landlord’s rights to assign this Lease are and shall
remain unqualified. Furthermore, Landlord’s consent to any assignment or
sublease shall not, in the absence of language to the contrary contained within
said assignment or sublease, release Tenant from the covenant to pay rent or any
other covenant owed by Tenant to Landlord under this Lease.

4.5.Corporate Ownership. If the Tenant is a corporation and if at any time
during the Term of this Lease any part or all of the corporate shares of said
corporation shall be transferred by sale, assignment, operation or law or other
disposition (except transfers by gift, bequest or inheritance) so that the
result of such transfer would be the loss of voting control of said corporation
by the person or persons owning a majority of said corporate shares at the date
of this Lease, the Tenant shall notify the Landlord in writing of such changes
in voting control and Landlord may terminate this Lease by giving Tenant written
notice of such termination within ninety (90) days after receipt of Tenant's
notice. This section, however, shall not apply if on the date this Lease is
executed the Tenant is a corporation, the outstanding common stock of which is
listed on a recognized security exchange, or if at least eighty percent (80%) of
the Tenant's stock is owned by another corporation, the common stock of which is
so listed.

4.6.Rules and Regulations. The rules and regulations appended to this Lease as
Exhibit C are hereby made a part of this Lease. The rules and regulations
adopted by the Landlord shall be in writing and provided to Tenant in order to
be effective. Tenant agrees to

11

 

--------------------------------------------------------------------------------

 

comply with and observe the rules and regulations. Tenant's failure to keep and
observe said rules and regulations shall constitute a breach of the terms of
this Lease in the manner as if the same were contained herein as covenants.
Landlord reserves the right from time to time to amend or supplement said rules
and regulations and to adopt and promulgate additional rules and regulations
applicable to Leased Premises, and the property described in Exhibit A, provided
that such additional rules and regulations apply equally to all lessees with the
project and do not unreasonably interfere with Tenant's use and enjoyment of the
Leased Premises. Any such additional rules and regulations, and amendments and
supplements, if any, shall be given to Tenant in writing, and Tenant agrees
thereupon to comply with and observe all such rules and regulations and
amendments thereto and supplements thereof. 

4.7.Surrender. On the last day of the Term of this Lease, including any option
term, or upon the sooner termination thereof, Tenant shall peaceably and quietly
surrender the Leased Premises and all improvements thereon in the same condition
as at the commencement of this Lease, in good order, condition and repair, fire
and other unavoidable casualty, and reasonable wear and tear excepted. All
alterations, additions, and improvements other than business and trade fixtures
which may be made or installed by either Landlord or Tenant upon the Leased
Premises or in common areas including business and trade fixtures installed by
Tenant pursuant to Section 3.5, shall remain the property of Landlord and shall
remain upon and be surrendered without disturbance, molestation or injury at the
termination of the Term of this Lease, whether by the elapse of time or
otherwise, all without compensation or credit to Tenant. Tenant shall remove all
equipment and personal property and shall repair any damage occasioned by such
removal. Tenant may elect to surrender any chemical fume hoods installed and
considered in fair condition at the time of surrender within the Leased
Premises. Any personal property not removed by Tenant shall be deemed abandoned
and shall become the property of Landlord; provided, that the Landlord shall
have the option to effect said removals and Tenant shall pay Landlord, on
demand, the cost of removal thereof, with interest at the rate of ten (10%)
percent per annum from the date of such removal by Landlord, or the prime
interest rate established by U.S. Bank National Association or its successors or
assigns, whichever is higher.

The delivery to Landlord at the place then fixed for the payment of rent of the
keys to the Leased Premises shall constitute surrender of the premises by Tenant
and acceptance of the keys by Landlord shall constitute acceptance by Landlord
of such surrender. Such acceptance by Landlord shall not constitute a waiver of
any rights to recover damages under terms of this Lease. This method of
surrender shall not be exclusive and shall be in addition to all other methods
of surrender.

5.   COMMON USE AREAS AND FACILITIES

5.1.Common Area. As used herein, “Common Area” shall include all of that portion
of the improvements on and all areas within the Landlord's Property which are
designed for common use and benefit, exclusive of space in buildings (or any
additional buildings) designed for rental to Tenants for commercial purposes as
the same may exist from time to time. Landlord reserves the right  to change
building  perimeters, add additional  buildings, drives, or  other structures
and to make other changes desired, provided that reasonable access to and use of
the Leased Premises is provided and Landlord uses reasonable

12

 

--------------------------------------------------------------------------------

 

measures to minimize any disruption or interruption to the conduct of Tenant’s
business operations at the Premises. Landlord agrees to provide access from the
Leased Premises to the University Research Park Data Network (“URPNet”). URPNet
is a high-speed communications service, linking computers located at the
University Research Park to the University of Wisconsin-Madison campus and
national computer networks (the “Campus System”). URPNet is meant to encourage
technology and information transfer between companies and the University of
Wisconsin-Madison researchers, staff and students. URPNet consists of a fiber
optic-based Ethernet serving portions of the University Research Park and
connected to the Metropolitan United Fiber Network (“MUFN”). Individual
workstations are connected to URPNet using twisted-pair Ethernet compatible
cabling. URPNet is connected to the Campus System Ethernet. Landlord will
provide Tenant access to the URPNet service with an initial system-wide capacity
of 1 Gigabit/second. Tenant’s use of URPNet is subject to acceptable use
policies promulgated from time to time by Landlord. Landlord reserves the right
to limit or deny any Tenant’s use of URPNet as a result of repeated violations
of promulgated acceptable use policies. Tenant’s use of the Campus resources and
certain databases may be limited and may require negotiation of separate
agreements betweenTenant and the University of Wisconsin-Madison.  Attached is a
description of certain services that may be available to Tenant (Exhibit D). 

5.2.Use of Common Area. Landlord hereby grants to Tenant, its employees, agents,
customers and invitees, the nonexclusive right during the Term to use the Common
Area and all equipment and fixtures therein as the same may exist from time to
time, such use to be in common with Landlord and all tenants of Landlord from
time to time, its and their employees, agents, customers and invitees, except
when the same are being repaired. Tenant shall have use of the parking lots
serving Landlord’s Property as a Common Area.

5.3.Operation and Maintenance. The Common Area shall at all times be subject to
the exclusive control and management of Landlord and Landlord shall manage,
operate, repair and maintain the Common Area and its facilities in a clean and
sightly condition. The manner in which such area and facilities shall be
maintained and the expenditures therefor shall be at the Landlord's sole
discretion. Landlord reserves the right to add and remove equipment and fixtures
from the Common Areas in its sole discretion.

5.4.Preventing Public Rights. If Landlord deems it necessary in order to prevent
the acquisition of special rights, Landlord may from time to time close all or
any portion of the Common Area or take such action as shall be reasonably
appropriate for that purpose.

5.5.Charge for Common Area and Facilities. During the Term, Tenant shall pay to
Landlord an annual charge which shall be Tenant's Proportionate Share of the
Landlord's actual cost of operating, maintaining, repairing, and replacing the
Common Area and other facilities which shall include, but shall not be limited
to common conference rooms, kitchen areas, hallways and lobbies, driveways,
parking areas, landscaped and vacant areas, area-ways, walks, curbs, corridors,
gardens, sanitary and storm sewers, signs, public facilities such as washrooms,
drinking fountains, toilets, the cost of operating, repairing, lighting,
heating, air conditioning, cleaning, painting, removing of snow, ice and debris,
policing and inspecting, insurance for hazards and other risks, maintenance
including but not limited to such repair of paving, curbs, walkways, driveways,
landscaping and drainage and lighting facilities

13

 

--------------------------------------------------------------------------------

 

as may be necessary from time to time to keep the same in good condition and
repair, a reasonable allowance for the depreciation of maintenance equipment,
and a reasonable allowance for Landlord's overhead costs in conjunction with the
foregoing. Notwithstanding anything else herein to the contrary, Common Area
Expenses shall not include any of the costs listed on Exhibit E attached hereto
and incorporated herein by reference. Landlord reserves the right to charge
separate and reasonable user fees for certain equipment and fixtures located in
the Common Areas. Landlord shall provide Tenant with an itemized statement of
Common Area costs and user fees. 

Notwithstanding anything herein to the contrary, the costs of any repairs or
replacements which are classified as capital improvements under GAAP shall be
amortized with interest over the useful life of the improvement and included in
Operating Expenses only to the extent of the amortized amount for the respective
calendar year.

5.6.Formula For Proportionate Share. The annual charge for Common Area
maintenance and facilities shall be computed on the basis of twelve (12)
consecutive calendar months commencing and ending on dates designated by the
Landlord and shall be paid in advance in monthly installments on the first day
of each calendar month in an amount estimated by Landlord. Within sixty (60)
days after the end of each such twelve (12) month period, Landlord shall
determine and furnish to Tenant a computation of the actual amount charged for
such period; and  the amounts  so estimated  and paid during  such period  shall
be  adjusted promptly (including adjustments on a pro rata basis for any partial
such period at either end of the Lease Term) by one party's paying to the other
whatever amount is necessary to effectuate such adjustment.

The Tenant's Proportionate Share of the Landlord's actual costs defined in this
Article which are applicable to all tenants occupying space on Landlord’s
Property shall be that proportion which the rentable area in the Leased Premises
bears to the total rentable area in the buildings located from time to time on
the Landlord's Property. If Landlord restricts use of certain Common Areas or
equipment and fixtures within Common Areas to Tenant’s dwelling or buildings in
which such Common Areas are located, the expenses of such Common Areas shall be
allocated among tenants of that particular building or buildings, not all
buildings on Landlord’s Property. In that case, Tenant’s Proportionate Share
shall be that portion which the rentable area in the Leased Premises bears to
the total rentable area in the building or buildings to which the costs being
allocated apply.

5.7.Basis For Changes. Changes in any particular floor area occurring during any
calendar month shall be effective on the first day of the next succeeding
calendar month and the amounts of any floor area in effect for the whole of any
year shall be the average of the total amounts in effect on the first day of
each calendar month in such year.

5.8.Hazardous Materials. Landlord represents and warrants that, as of
Commencement Date there are no Hazardous Materials (as hereinafter defined)
present in the Leased Premises or in, on or under Landlord’s Property. Landlord
agrees that the remediation, removal or neutralization, if and to the extent
required by Environmental Regulations (as hereinafter defined), of any Hazardous
Materials in the Leased Premises or in, on or under the Landlord’s Property
shall be done by Landlord, at its sole cost and expense, if such Hazardous

14

 

--------------------------------------------------------------------------------

 

Materials discovered were not introduced in the Leased Premises or in, on or
under the Landlord’s Property by Tenant, its agents, employees or contractors.
Tenant agrees that the remediation, removal or neutralization, if and to the
extent required by Environmental Regulations, of any Hazardous Materials in the
Leased Premises or in, on or under the Landlord’s Property shall be done by
Tenant, at its sole cost and expense, if such Hazardous Materials discovered
were introduced in the Leased Premises or in, on or under the Landlord’s
Property by Tenant, its agents, employees or contractors. “Hazardous Materials”
shall mean (i) any waste, material or substance (whether in the form of a
liquid, a solid, or a gas and whether or not air-borne) which is deemed to be a
pollutant or a contaminant, or to be hazardous, toxic, ignitable, reactive,
infectious, explosive, corrosive, dangerous, harmful or injurious to public
health or to the environment, and which is now or becomes regulated in the
future by or under the authority of any applicable local, state or federal laws,
judgments, ordinances, orders, rules, regulations, codes or other governmental
restrictions or requirements, any amendments or successor(s) thereto,
replacements thereof or publications promulgated pursuant thereto, relating to
environmental quality, health, safety, contamination and clean-up (collectively
“Environmental Regulations”, and individually, “Environmental Regulation”); (ii)
petroleum; (iii) asbestos and asbestos containing materials; (iv) any
polychlorinated biphenyl; and (v) any radioactive material. Landlord and Tenant
each agree that neither Landlord nor Tenant shall cause any Hazardous Materials
to exist on, or to escape, seep, leak, spill or be discharged, emitted or
released from Landlord’s Property during the Term in violation of any applicable
Environmental Regulation. 

5.9.Landlord’s Indemnity. Landlord hereby indemnifies Tenant, its successors and
assigns, and their respective agents, contractors, employees, members, partners,
officers, and directors (“Tenant Indemnified Parties”), and agrees to hold
Tenant Indemnified Parties harmless from and against any and all losses,
liabilities, damages, injuries, penalties, fines, costs, expenses and claims of
any and every kind whatsoever, including reasonable attorney's fees and costs
(collectively “Environmental Liabilities”) paid, incurred or suffered by, or
asserted against, Tenant Indemnified Parties with respect to, or as a direct or
indirect result of, the presence on or under, or the escape, seepage, leakage,
spillage, discharge, emission or release from Landlord’s Property of any
Hazardous Materials which was brought in to Landlord’s Property by Landlord, its
agents, employees, or their respective predecessors-in-interest, or caused by
breach by Landlord, its agents, employees or their respective
predecessors-in-interest of any Environmental Regulation to which Landlord is
subject, and/or which was located upon the Leased Premises or Landlord’s
Property prior to the Commencement Date. This indemnity shall survive the
termination of this Lease.

5.10.Tenant’s Indemnity. Tenant hereby indemnifies Landlord, its successors and
assigns, and their respective agents, contractors, employees, members, partners,
officers, and directors (“Landlord Indemnified Parties”), and agrees to hold
Landlord Indemnified Parties harmless from and against any and all Environmental
Liabilities paid, incurred or suffered by, or asserted against, Landlord
Indemnified Parties with respect to, or as a direct or indirect result of, the
presence on or under, or the escape, seepage, leakage, spillage, discharge,
emission or release from the Leased Premises or Landlord’s Property of any
Hazardous Materials which was brought in to the Leased Premises or Landlord’s
Property by Tenant, its agents or employees, or caused by breach by Tenant of
any Environmental Regulation to which Tenant is subject. This indemnity shall
survive the termination of this Lease.

15

 

--------------------------------------------------------------------------------

 

5.11.Remediation. In the event Hazardous Materials are or become present at
Landlord’s Property as the result of any cause whatsoever (other than Hazardous
Material which were brought in to the Leased Premises by Tenant, its agents,
employees or invitees), and such presence of Hazardous Materials renders the
Leased Premises Unusable (as hereinafter defined), then all rent shall be abated
with respect to the portion of the Leased Premises so damaged until such time as
the portion(s) of the Leased Premises so damaged are no longer rendered
Unusable. For the purpose of this subsection, “Unusable” means that the Tenant
does not have access to all or any portion of the Leased Premises because of the
enforcement of any Environmental Regulation or the need to use all or any
portion of the Leased Premises for remediation of any Hazardous Materials, or
because the use of the Leased Premises would represent a risk to the health or
safety of Tenant, Tenant's employees, agents or invitees. 

6.   INSURANCE

6.1.Landlord’s Insurance. Landlord shall at all times during the Term of this
Lease keep all improvements which are now or hereafter located on the Landlord's
Property insured against loss or damage by fire and the extended coverage
hazards at full insurance value with loss payable to Landlord, Landlord's
mortgagee and such other parties as Landlord may designate, as their interests
may appear.

Tenant agrees to reimburse Landlord for Tenant’s Proportionate Share of the cost
of such insurance. Tenant's Proportionate Share under this Section 6.1 shall be
that proportion which the rentable area in the Leased Premises bears to the
total rentable area in the buildings located from time to time on the Landlord's
Property. Each month Tenant shall pay to Landlord an amount equal to one-twelfth
(1/12) of its Proportionate Share of the estimated annual casualty insurance
premium. Upon Landlord's receipt of any premium notice, Tenant shall upon demand
make up any deficiency to the extent of its Proportionate Share of the estimated
annual casualty insurance premium.

6.2.Tenant’s Insurance. Tenant shall, at its expense, obtain and carry at all
times during the Term of this Lease the policies of insurance listed in Lease
Section 6.3 (a), naming Tenant, Landlord, and Landlord’s mortgagee as
co-insureds, to insure against injury to property, person, or loss of life
arising out of the ownership, use, occupancy or maintenance of the Premises or
conduct of Tenant’s operations with limits as described in Subsection (a).
Tenant shall furnish to Landlord a copy of such policies or an ACORD 25
certificate of Tenant’s insurer evidencing such insurance, and shall, upon
Landlord’s request during the Term of this Lease, provide to Landlord and any
party designated by Landlord a copy of the insurance policy endorsement or
wording showing that Landlord and such other parties have been added as
additional insureds. At least ten (10) days prior to the expiration of Tenant’s
policy, Tenant shall furnish Landlord with the renewal thereof, or Landlord may
order such insurance and charge the cost thereof to Tenant.

16

 

--------------------------------------------------------------------------------

 

6.3.Tenant’s Insurance Requirements. Tenant is required to provide a certificate
of insurance indicating that the following minimum insurance amounts are in
place during the term of this Lease: 

(a)General Liability

$2,000,000 General Aggregate

$2,000,000 Products/Completed Operations Aggregate

$1,000,000 Personal & Advertising Injury

$1,000,000 Each Occurrence

$100,000 Fire Damage [see subsection (c) below]

$5,000 Medical Payments

(b)Tenant’s Contents. Tenant shall be responsible for obtaining such insurance
as it may deem advisable for all property located in the Leased Premises and in
common areas. It is understood that the insurance carried by Landlord does not
cover the risk of loss or damage to Tenant's property. Tenant waives any claim
against Landlord
and  shall  save  Landlord  harmless  from  any  claim  for  loss  or  damage  to  contents,
merchandise, fixtures, equipment or work done by Tenant regardless of the cause
of any such damage or loss.

(c)Builders’ Risk Insurance. Tenant shall be responsible for obtaining Builder’s
Risk insurance policy with industry standard coverage during the construction of
the Tenant Improvements.

(d)Increase in Fire Insurance. Tenant agrees that it will not keep or use, in or
upon the Leased Premises any article that may be prohibited by the standard form
fire insurance policy. If Tenant's use or occupancy causes any increase in
premiums for fire or casualty insurance on the Landlord's Property, or the
Leased Premises, or any part thereof, above the rate of the least hazardous type
of occupancy legally permitted in the Leased Premises, Tenant shall pay the
additional premium on such insurance. No part of such additional premium
resulting from the use or occupancy of another tenant shall be charged to Tenant
under Sections 6.1 and/or 6.2 of this Lease. The Tenant shall also pay in such
event any additional premium on any rent insurance policy that may be carried by
the Landlord for its protection against rent loss through fire or other
casualty. Landlord shall render bills for such additional premiums to Tenant at
such times as Landlord may elect, and shall be due and payable by Tenant when
rendered, and the amount thereof shall be deemed to be, and be paid as,
additional rent.

6.4.Hold Harmless. Landlord shall not be liable for any loss, injury, death, or
damage to persons or property which at any time may be suffered or sustained by
Tenant or by any person whosoever may at any time be using or occupying or
visiting the Landlord's Property or be in, on, or about the same, whether such
loss, injury, death, or damage shall be caused by or in any way result from or
arise out of any act, omission, or negligence of Tenant or of any occupant,
subtenant, visitor, or user of any portion of the Landlord's Property, or shall
result from or be caused by any other matter or thing whether of the same kind
as or of a different kind than the matters or things above set forth, and Tenant
shall indemnify Landlord against all claims, liability, loss, costs and fees,
including, without limitation, attorneys fees, or

17

 

--------------------------------------------------------------------------------

 

damage whatsoever on account of any such loss, injury, death, or damage. Tenant
shall indemnify Landlord against all claims, liability, loss, costs and fees,
including, without limitation, attorneys fees or damage arising by reason of the
negligence or misconduct of Tenant, its agents or employees. Tenant hereby
waives all claims against Landlord for damages to the building and improvements
that are now on or hereafter placed or built on the Landlord's Property and to
the property of Tenant in, on, or about the Landlord's Property, and for
injuries to persons or property in or about the Landlord's Property, from any
cause arising at any time. The preceding sentences shall not apply to loss,
injury, death, or damage arising by reason of the negligence or misconduct of
Landlord, its agents, or employees. 

6.5.Waiver of Subrogation. Landlord and Tenant hereby release each other from
any and all liability or responsibility to the other (or to anyone claiming
through or under them by way of subrogation or otherwise) for any loss or damage
to property caused by fire or any of the extended coverage or supplementary
insurance contract casualties, even if such fire or other casualty shall have
been caused by the fault or negligence of the party or anyone for whom such
party may be responsible, provided, however, that this release shall be
applicable and in force and effect only in respect to loss or damage occurring
during such time as the releaser's policies shall contain a clause or
endorsement to the effect that any such release shall not adversely affect or
impair or prejudice the right of the releaser to recover thereunder. Landlord
and Tenant each agree that their policies will include such a clause or
endorsement so long as the same is obtainable and if not obtainable, shall so
advise the other in writing and such notice shall release both parties from the
obligation to obtain such a clause or endorsement.

7.   DESTRUCTION OF LEASED PREMISES

7.1.Destruction of Leased Premises. If the building which includes the Leased
Premises is damaged or partially destroyed by fire or other casualty to the
extent of less than one-quarter (1/4) of the then cost of replacement thereof
above foundation, the same shall be repaired as quickly as is practicable, by
Landlord, except that the obligation of Landlord to rebuild shall be limited to
repairing or rebuilding of Landlord's improvements. If the building, which
includes the Leased Premises is so destroyed or damaged to the extent of
one-quarter (1/4) or more of the then replacement cost thereof, then either (i)
Landlord may elect not to repair or rebuild by giving notice in writing
terminating this Lease, or (ii) Tenant may elect to terminate this Lease in
which either event this Lease shall be terminated as of the date of such notice.

7.2.Rebuilding by Landlord. If Landlord shall undertake to restore or repair the
building that includes the Leased Premises, it shall initiate and pursue the
necessary work with all reasonable dispatch, in a manner consistent with sound
construction methods.

7.3.Abatement of Rent Upon Destruction of Premises. If such damage or partial
destruction renders the Leased Premises wholly untenantable, the base rent shall
abate until the Leased Premises have been restored and rendered tenantable. If
such damage or partial destruction renders the Leased Premises untenantable only
in part, the base rent shall abate proportionately as to the portion of the
Leased Premises rendered untenantable. Rent shall not abate under this section
if the damage or destruction is caused by the negligence or misconduct of
Tenant, its agents, employees, customers or invitees.

18

 

--------------------------------------------------------------------------------

 

8.   EFFECT OF CONDEMNATION

8.1.Total Condemnation. In the event that the Leased Premises or such part of
the Leased Premises as will render the remainder untenantable, shall be
appropriated or taken under the power of eminent domain by any public or
quasi-public authority, this Lease shall terminate and expire as of the date of
taking.

8.2.Partial Condemnation. In the event of any other partial condemnation, Tenant
shall have the option of terminating this Lease on the effective date of such
condemnation by written notice to Landlord prior to such effective date, unless
Landlord shall provide to Tenant within a reasonable time after such effective
date reasonably comparable space to that taken. For purposes of this Section,
reasonably comparable space shall mean space which is in the same general area
as that condemned, is in a similar type of building and contains a similar floor
plan, and is leased on similar economic and other terms as this Lease.

8.3.Landlord’s Damages. In the event of any condemnation or taking, whether
whole  or  partial,  the  Tenant  shall  not  be  entitled  to  any  part  of  the  award  paid  for  such
condemnation and Landlord is to receive the full amount of such award. The
Tenant hereby expressly waives any rights or claim to any part thereof.

8.4.Tenant’s Damages. Although all damages in the event of any condemnation are
to belong to the Landlord whether such damages are awarded as compensation for
diminution in value of the leasehold or to the fee of the Leased Premises,
Tenant shall have the right to claim and recover from the condemning authority,
but not from Landlord, such compensation as may be separately awarded or
recoverable by Tenant in Tenant's own right on account of any and all damage to
Tenant's business by reason of the condemnation, and for or on account of any
cost or loss to which Tenant might be put in removing Tenant's property.

9.   REMEDIES

9.1.Events of Default by Tenant. Upon the failure by Tenant to pay rent when
due, Landlord may terminate this Lease or Tenant's right to use and occupy the
Leased Premises by ten (10) days' written notice to Tenant unless Tenant within
such ten (10) days pays all rent due. Upon the happening of any one or more of
the following events: (a) the levying of a writ of execution or attachment on or
against the property of Tenant; (b) the taking of any action for the voluntary
dissolution of Tenant; (c) the commencement of a mechanic's lien foreclosure
action against Tenant as a result of a mechanic's lien or claim therefor against
the land or building of which the Leased Premises are a part; (d) the failure of
Tenant to perform any other of the terms, provisions, and covenants of this
Lease, Landlord may terminate this Lease or Tenant's right to use and occupy the
Leased Premises by thirty (30) days' written notice to Tenant unless Tenant,
within such thirty (30) day period, cures the specified default or, if the
default is of a character which cannot be cured within thirty (30) days, the
Tenant commences and diligently pursues the cure of such default within thirty
(30) days.

9.2.Re-Entry by Landlord. Upon such termination of the Lease or termination of
Tenant's right to use and occupy the Leased Premises as aforesaid, or if Tenant
at any time

19

 

--------------------------------------------------------------------------------

 

during the Term of this Lease vacates the Leased Premises or ceases operating
said business in the entire or any appreciable part of the Leased Premises,
except for causes beyond its control, Landlord may reenter the Leased Premises. 

9.3.Right to Relet. Should Landlord elect to reenter, as herein provided, or
should it take possession pursuant to legal proceedings or pursuant to any
notice provided for by law, it may either terminate this Lease or it may from
time to time without terminating this Lease, make such alterations and repairs
as may be necessary in order to relet the Leased Premises, and relet the Leased
Premises or any part thereof for such term or terms (which may be for a term
extending beyond the Term of this Lease) and at such rental or rentals upon such
other terms and conditions as Landlord in its sole discretion may deem advisable
upon each such reletting. All rentals received by the Landlord from such
reletting shall be applied, first, to the payment of any indebtedness other than
rent due hereunder from Tenant to Landlord; second, to the payment of any costs
of such alterations and repairs; third, to the payment of rent due and unpaid
future rent as the same may become due and payable hereunder. If such rentals
received from such reletting during the month be less than that to be paid
during that month by Tenant hereunder, Tenant shall pay any such deficiency to
Landlord. Such deficiency shall be calculated and paid monthly. No such re-entry
or taking possession of said Leased Premises by Landlord shall be construed as
an election in its part to terminate this Lease unless a written notice of such
intention be given to Tenant or unless the termination thereof be decreed by a
court of competent jurisdiction. Notwithstanding any such reletting without
termination, Landlord may at any time thereafter elect to terminate this Lease
for such previous breach. Should Landlord at any time reenter or terminate this
Lease for any breach, in addition to any other remedies it may have, it may
recover from Tenant all damages it may incur by reason of such breach, including
the cost of recovering the Leased Premises and reasonable attorney's fees. All
which amounts shall be immediately due and payable from Tenant to Landlord.

9.4.Parties May Remedy Defaults. In the event of any breach hereunder by either
party, and in lieu of Landlord's terminating this Lease as herein provided,
Landlord or Tenant respectively may immediately or at any time thereafter, after
having given the other party the requisite notice to correct the same and that
time for such correction having elapsed, cure such breach for the account and at
the expense of the other party. If Landlord or Tenant at any time, by reason of
such breach, is compelled to pay, or elects to pay, any sum of money or do any
act which will require the payment of any sum of money, or incurs any expense,
including reasonable attorney's fees, in instituting or prosecuting any action
or proceeding to enforce such party's rights hereunder, the sum or sums so paid
or incurred by such party, if paid or incurred by Landlord, shall be deemed to
be additional rent hereunder and shall be due from Tenant to Landlord on the
first day of the month following the payment of such respective sums, and if
paid or incurred by Tenant, shall be due and payable by Landlord on demand with
interest at the rate provided in Section 4.7 hereof. This option is given to the
parties is intended for their protection and its existence shall not release the
parties from the obligation to perform the terms and covenants herein provided
to be performed by the respective parties or deprive Landlord of any legal
rights which it may have by reason of any default of Tenant.

20

 

--------------------------------------------------------------------------------

 

9.5.Landlord’s Remedies: Liquidated Damages. In the event that at any time,
whether before or after the commencement of the Term hereof, a bankruptcy
petition shall be filed by Tenant or against Tenant and Tenant shall thereafter
be adjudicated a bankrupt, or such petition shall be approved by the court, in
any court or pursuant to any statute either of the United States or of any
State, whether in bankruptcy, insolvency, for reorganization under Chapter XI or
XIII of the Bankruptcy Act or under any other provisions of the Bankruptcy Act,
or under the provisions of any law of like impact, for the appointment of a
receiver or trustee of Tenant or for the property of Tenant, or if Tenant shall
make an assignment of Tenant's property for the benefit of its creditors, or if
proceedings are instituted in a court of competent jurisdiction for the
reorganization, liquidation or involuntary dissolution of Tenant, then
immediately upon the happening of any such event, and without any entry or other
act by Landlord, this Lease and the Term and estate hereby granted (whether or
not the Term shall therefore have commenced) shall expire, terminate and come to
an end in the same manner and with the same force and effect as if the date of
such occurrence were the date hereinbefore fixed for the expiration of the Term
hereof. In the event of the termination of the Term hereof by the happening of
any such event, Landlord shall forthwith upon such termination, and any other
provisions of this Lease to the contrary notwithstanding, become entitled to
recover as and for liquidated damages caused by such breach of the provisions of
this Lease an amount equal to the difference between the then cash value of the
rent reserved hereunder for the unexpired portion of the demised Term and the
then cash rental value of the Leased Premises for such unexpired portion of the
Term hereby demised unless the statute which governs or shall govern the
proceeding in which such damages are to be provided limits or shall be entitled
to prove as and for liquidated damages an amount equal to that allowed by or
under such statute. The provision of this section shall be without prejudice to
Landlord's right to prove in full damages for rent accrued prior to the
termination of this Lease but not paid. This provision of this Lease shall be
without prejudice of any rights given Landlord by any pertinent statute to prove
any amounts allowed thereby. In making such computation, the then cash rental
value of the Leased Premises shall be deemed prima facie to be the rent realized
upon any reletting, if such reletting can be accomplished by Landlord within a
reasonable time after such a termination of this Lease. 

9.6.Expenses of Landlord. Upon the occurrence of an event of default by Tenant,
notwithstanding anything herein to the contrary and whether or not Landlord
terminates this Lease, Tenant shall promptly, upon request, reimburse Landlord
for all costs and expenses reasonably incurred in enforcing this Lease,
including reasonable attorneys' fees.

9.7.Waiver of Redemption. Tenant hereby expressly waives any and all rights of
redemption granted by or under any present or future laws in the event of
Tenant's being evicted or dispossessed for any cause, or in the event of
Landlord's obtaining possession of the Leased Premises, by reason for the
violation by Tenant of any of the covenants or conditions of this Lease, or
otherwise.

9.8.Defaults of Landlord. Should Landlord be in default under the terms of this
Lease, Landlord shall cure such default within thirty (30) days after written
notice of such default from Tenant, or in the event such default is of such a
character as to require more than thirty (30) days to cure, Landlord shall use
due diligence to cure such default.

21

 

--------------------------------------------------------------------------------

 

9.9.Rights Cumulative. All rights and remedies of Landlord and Tenant herein
enumerated shall be cumulative and none shall exclude any other right or remedy
allowed by Law, and said rights and remedies may be exercised and enforced
concurrently and whenever and as often as occasion therefor arises. 

10.   MISCELLANEOUS

10.1.Subordination. At Landlord's option, this Lease shall be subordinated to
any existing mortgages covering the Leased Premises, any extension or renewal
thereof, or to any new mortgages which may be placed thereon from time to time,
provided, however, anything to the contrary contained herein notwithstanding,
every such mortgage shall contain a provision that the mortgagee shall recognize
the validity of this Lease in the event of foreclosure of the Landlord's
interest so long as Tenant shall not be in default under the terms of this
Lease. Tenant shall execute whatever instruments may be required to effect such
subordination.

10.2.Sale of Property. Landlord shall have the right at any time to sell,
transfer or convey its interest in all or any portion(s) of Landlord's Property,
improvements and buildings of which the Leased Premises are a part to any
person, firm or corporation whatsoever, and upon any such sale, transfer or
conveyances, Landlord shall cease to be liable under any covenant, condition or
obligation imposed upon it by this Lease, or any of the terms and provisions
thereof; provided, however, that any such sale, transfer or conveyance shall be
subject to this Lease and that all of the Landlord's covenants and obligations
contained herein shall be binding upon the subsequent owner or owners thereof;
and provided further that such transferee from Landlord shall in writing assume
the obligations of Landlord hereunder.

10.3.Offset Statement. Within ten (10) days after request therefor by Landlord,
or in the event that upon any sale, assignment or hypothecation of the Leased
Premises and/or all or any portion(s) of the Landlord's Property by Landlord an
offset statement shall be required by Tenant; Tenant agrees to deliver in
recordable form a certificate to any proposed mortgagee or purchaser, or to
Landlord, certifying (if such be the case) that this Lease is in full force and
effect and that there are no defenses or offsets thereto, or stating those
claimed by Tenant.

10.4.Attornment. Tenant shall, in the event any proceedings are brought for the
foreclosure of, or in the event of exercise of the power or sale under any
mortgage made by the Landlord covering the Leased Premises, attorn to the
purchaser upon any such foreclosure or sale and recognize such purchaser as the
Landlord under this Lease.

10.5.Recording. Tenant shall not record this Lease without the written consent
of Landlord; however, upon the request of either party hereto the other party
shall join in the execution of memorandum or so called “short form” of this
Lease for the purpose of recordation. Said memorandum or short form of this
Lease shall describe the parties, the Leased Premises and the Term of this Lease
and shall incorporate this Lease by reference.

10.6.Excavations. In case any excavation shall be made for buildings  or
improvements or for any other purpose upon the land adjacent to or near the
Leased Premises, Tenant will afford to Landlord, or the person or persons, firms
or corporations causing or

22

 

--------------------------------------------------------------------------------

 

making such excavation, license to enter upon the Leased Premises for the
purpose of doing such work as Landlord or such person or persons, firms or
corporations shall deem to be necessary to preserve the walls or structures of
the building from injury, and to protect the building by proper securing of
foundations. Insofar as Landlord may have control over the same, all such work
shall be done in a manner as will not materially interfere with the operation of
Tenant's business in the Leased Premises. 

10.7.Access to Leased Premises. Tenant shall permit Landlord, its agents and
employees, upon reasonable prior notice, to enter the Leased Premises at all
reasonable times, for the purpose of making repairs, additions or alterations to
the building in which the Leased Premises are located, or for the purpose of
inspecting (including without limitation inspections for determining the
compliance by any laboratory and animal operations with minimum health and
safety requirements or standards) or for the purpose of posting notices of
availability for rent without any rebate or abatement of rent and without any
liability for any loss of occupation or quiet enjoyment of the Leased Premises.
For purposes of this section, the standards set forth in the Guide for the Care
and Use of Laboratory Animals (which outlines the rules and regulations of the
Animal Welfare Act and the Public Health Service Policy on Human Care and Use of
Laboratory Animals) shall constitute such minimum standards. In addition, upon
the request of Landlord, Tenant will promptly, within ten (10) days of
Landlord’s request, furnish to Landlord copies of all reports, filings and
records required to be maintained by Tenant with respect to hazardous materials
located or used in the Leased Premises, including all “Material Safety Data
Sheets.” The exercise by Landlord of any of its rights under this provision
shall not be deemed an eviction or disturbance of Tenant’s use and possession of
the Leased Premises.

10.8.Quiet Enjoyment. If and so long as Tenant pays the rent reserved by this
Lease and performs and observes all of the covenants and provisions hereof,
Tenant shall quietly enjoy the Leased Premises, subject, however, to the terms
of this Lease.

10.9.Notices. Any notice required or permitted under this Lease shall be deemed
sufficiently given or served if sent by certified mail to Tenant at the address
of the Leased Premises, and to Landlord at its office or such other place as it
may designate in writing, and either party may, by like written notice at any
time and from time to time, designate a different address to which notices shall
subsequently be sent. Notices given in accordance with these provisions shall be
deemed received when mailed.

10.10.Holding Over. In the event Tenant remains in possession of the Leased
Premises after the expiration of this Lease and without the execution of a new
Lease, it shall be deemed to be occupying said Leased Premises as a Tenant from
month-to-month, subject to all conditions, provisions and obligations of this
Lease insofar as the same are applicable to a month-to-month tenancy except that
during any such month-to-month tenancy Tenant shall pay monthly Base Rent in an
amount equal to 150% of the monthly Base Rent due and payable during the last
month of the Term immediately preceding the commencement of the month-to- month
tenancy. Nothing in this section shall operate to preclude Landlord from
removing Tenant from the Leased Premises upon the expiration of this Lease.

23

 

--------------------------------------------------------------------------------

 

10.11.Consents by Landlord. Whenever under this Lease provision is made for
Tenant securing the written consent or approval of Landlord, such consent or
approval will not be unreasonably withheld. 

10.12.Successors and Assigns. The terms, covenants and conditions hereof shall
be binding upon and inure to the successors in interest and assigns of the
parties hereto.

10.13.Governmental Regulations. Tenant shall, at Tenant's sole cost and expense,
materially comply with all of the requirements of all city, county, municipal,
state, federal and other applicable governmental authorities, now in force, or
which may hereafter be in force, pertaining to signs, installations, repairs and
business operations in the Leased Premises and shall faithfully observe all
statutes now in force or which may hereafter be in force. At any time during the
Term of this Lease that Tenant is required to obtain a license from any local,
state or federal regulatory body, for the use of hazardous materials, Tenant
shall notify Landlord of the existence of such license and provide Landlord with
a copy of such license. Upon termination of this Lease and prior to vacation of
the Leased Premises, Tenant shall fully comply with all terms of such license
and to the extent applicable, obtain a closure letter or similar written
confirmation of compliance with all license terms and provide a copy of such
letter or confirmation to Landlord.

10.14.Certain Expenses of Landlord. Any out-of-pocket expenses reasonably
incurred by Landlord for purposes of considering or acting upon any request for
consent or waiver under, or modification of, any of the provisions of this
Lease, including reasonable attorney's fees, shall be promptly reimbursed by
Tenant upon Landlord's request. Upon exercising its rights under this Section,
Landlord shall submit to Tenant an estimate of the total out-of-pocket expenses
expected to be incurred for Tenant’s reasonable review and approval.

10.15.Attorney’s Fees. All costs and expenses,  including  reasonable attorneys’
fees, incurred by Landlord or Tenant in bringing or defending any claim, suit or
cause of action commenced to enforce the obligations of the other party under
this Lease shall be paid by the losing party to the prevailing party upon
demand.

10.16.Patriot Act. Tenant hereby represents and warrants its compliance with all
applicable anti-money laundering laws, including, without limitation, the USA
Patriot Act, and the laws administered by the United States Treasury
Department’s Office of Foreign Assets Control (“OFAC”), including, without
limitation,  Executive  Order  13224  (“Executive Order”). Tenant further
represents and warrants (a) that it is not an entity on OFAC’s List of Specially
Designated Nationals and Blocked Persons, and it is not owned or controlled by
or acting for or on behalf of any person or entity on OFAC’s List of Specially
Designated Nationals and Blocked Persons or any other list of persons or
entities with whom Landlord is restricted by law from doing business; and (b)
that it is not a person otherwise identified by government or legal authority as
a person with whom Landlord is prohibited from transacting business. Tenant
shall indemnify and hold Landlord harmless from and against any and all losses,
damages, liabilities, costs, and expenses (including, without limitation,
reasonable attorneys’ fees and expenses) that are incurred by Landlord and/or
its affiliates that derive from a claim made by a third party against Landlord
and/or its affiliates arising from or alleged to arise from a misrepresentation
made by Tenant hereunder or a breach of any covenant to be performed by Tenant
hereunder.

24

 

--------------------------------------------------------------------------------

 

10.17.Force Majeure. In the event that either Landlord or Tenant shall be
delayed or hindered in or prevented from the performance of any act required
hereunder by reason of strikes, lock outs, labor disputes, inability to procure
materials, failure of power, restrictive governmental laws or regulations,
riots, insurrection, war or other reason of a like nature not attributable to
the negligence or fault of the party delayed in performing work or doing acts
required under the terms of this Lease, then performance of such act shall be
excused for the period of the unavoidable delay and the period for the
performance of any such act shall be extended for an equivalent period.
Provided, however, that this provision shall not operate to excuse Tenant from
the timely payment of rent and other payments required by the terms of this
Lease. 

10.18.General. Nothing contained in this Lease shall be deemed or construed by
the parties hereto or by any third party to create the relationship of principal
and agent or of partnership or of joint venture or of any association between
Landlord and Tenant, it being expressly understood and agreed that neither the
method of computation of rent nor any other provisions contained in this Lease
nor any acts of the parties hereto shall be deemed to create any relationship
between Landlord and Tenant other than the relationship of landlord and tenant.
No waiver of any default of Tenant or Landlord hereunder shall be implied from
any omission by Landlord or Tenant any action on account of such default if such
default persists or is repeated, and no express waiver shall affect any default
other than the default specified in the express waiver and that only for the
time and to the extent therein stated. One or more waivers of any covenant, term
or condition of this Lease by Landlord or Tenant shall not be construed as a
waiver of a subsequent breach of the same covenant, term or conditions. The
consent or approval by Landlord to or of any act by Tenant requiring the
Landlord's consent or approval shall not be deemed to waive or render
unnecessary Landlord's consent or approval to or of any subsequent similar act
by Tenant. The invalidity or unenforceability of any provision hereof shall not
affect or impair any provision. The plural sense where there is more than one
tenant and to either corporations, associations, partnership or individuals,
male or females, shall in all instances be assumed as though in each case fully
expressed. The laws of the State of Wisconsin shall govern the validity,
performance and enforcement of this Lease. The submission of this Lease for
examination does not constitute a reservation of or option for the Leased
Premises and this Lease becomes effective as a Lease only upon execution and
delivery thereof by Landlord and by Tenant. The headings contained herein are
for convenience only and do not define, limit or construe the contents of the
provisions hereof. All negotiations, representations and understandings between
the parties are incorporated herein and may be modified or altered only by
agreement in writing between the parties. This Lease may be executed in
counterparts, each of which shall be deemed the original, but all of which
together shall constitute one and the same instrument.

10.19.No Option. The submission of this Lease for examination does not
constitute a reservation of or option for the Leased Premises, and this Lease
shall become effective only upon execution and delivery thereof by both parties.

25

 

--------------------------------------------------------------------------------

 

10.20.Back-up Generator. During the Term of this Lease and any Extended Term,
Tenant shall have the ability to connect to the back-up generator serving the
Leased Premises and that certain portion of Landlord’s Property. Tenant may
access up to 1,200 amps on a continuous basis during natural disasters or other
emergencies that may interrupt or disable power service from the electric
utility to the Leased Premises. 

[Signatures on following page.]

26

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease and affixed
their respective seals as of the day, month and year set forth below.

 

LANDLORD:

 

TENANT:

UNIVERSITY RESEARCH PARK,

 

ARROWHEAD MADISON INC.

INCORPORATED

 

 

 

 

 

 

 

By:

/s/ Aaron Olver

 

By:

/s/ Kenneth Myszkowski

Name:

Aaron Olver

 

Name:

Kenneth Myszkowski

Title:

Assistant Secretary/Treasurer

 

Title:

Chief Financial Officer

 

 

 

 

 

Date:

January 8, 2016

 

Date:

January 8, 2016

 

27

 